Exhibit 10.36

GENWORTH FINANCIAL, INC.

RETIREMENT AND SAVINGS RESTORATION PLAN

(As Amended and Restated Effective December 1, 2010)



--------------------------------------------------------------------------------

INTRODUCTION

Effective September 27, 2005, Genworth Financial, Inc. established the Genworth
Financial, Inc. Retirement and Savings Restoration Plan as a non-qualified
deferred compensation plan established and maintained solely for the purpose of
providing a select group of highly-compensated and management employees with
Company Contribution Credits that they are precluded from receiving under the
Genworth Financial, Inc. Retirement and Savings Plan as a result of limitations
imposed under Internal Revenue Code Sections 401(a)(17) and 415. The Plan has
been amended from time to time and was most recently amended and restated
effective as of January 1, 2010 (the “Prior Plan”). Effective December 1, 2010
(except for certain specific effective dates contained herein), the Prior Plan
is hereby further amended and restated as set forth in this document.

The Genworth Financial, Inc. Board of Directors has determined that the benefits
to be paid under this Plan constitute reasonable compensation for the services
rendered and to be rendered by eligible employees.

The Plan shall be unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan
is intended to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). The Plan is intended to be a
“top-hat” plan within the meaning of ERISA Sections 201(2), 301(a)(3) and
401(a)(1) and shall be administered and interpreted to the extent possible in a
manner consistent with that intent.

SECTION I

DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided. Wherever used, the masculine pronoun
shall be deemed to refer either to a male or female, and the singular shall be
deemed to refer to the singular or plural, as appropriate by context.

1.1 Account. The bookkeeping account maintained under the Plan for each
Participant by the Company to record his Company Contribution Credits plus
earnings and losses thereon.

1.2 Beneficiary. The person(s) or entity designated by the Participant to
receive his benefits under the Plan in the event of his death.

1.3 Code. Internal Revenue Code of 1986, as amended. A reference to a particular
Code Section shall include a reference to any regulation issued under the
Section.

 

2



--------------------------------------------------------------------------------

1.4 Committee. The Benefits Committee appointed by the Board to be responsible
for the Plan and its administration.

1.5 Company. Genworth Financial, Inc.

1.6 Company Contribution Credits. Contribution amounts credited to a
Participant’s Account pursuant to Section 3.1.

1.7 Compensation. Eligible Pay as defined in the Qualified Plan in excess of the
Code Section 401(a)(17) limits paid to an Eligible Employee by the Company
during each calendar year. Effective January 1, 2011, Compensation shall mean
Eligible Pay as defined in the Qualified Plan in excess of the Code
Section 401(a)(17) limits paid to an Eligible Employee by the Company during
each calendar year, except that Compensation under this Plan shall include
amounts of deferred salaries and deferred VIC under any plan sponsored by the
Company. In other words, effective January 1, 2011, deferred salaries and
deferred VIC shall be counted when determining Compensation under this Plan for
all purposes, including for purposes of Section 3.1(c).

1.8 Effective Date. December 1, 2010, the date of the Plan’s amendment and
restatement.

1.9 Employee. A person receiving eligible pay from the Company or an affiliate
that participates in the Plan.

1.10 Participant. An Executive Employee who:

 

  (i) is assigned to salary band 1 by the Company; and

 

  (ii) has contributions under the Qualified Plan limited because of Code
Section 401(a)(17) or Code Section 415, as adjusted from time to time.

Executive Employees who were participants in the Genworth Financial, Inc.
Retained Executive Pension Plan as of December 31, 2009 and who, on or after
January 1, 2010, are promoted to salary band 1 shall be a Participant under this
Plan, but only for purposes of the 401(k) Restoration benefits described in
Section 3.1(a) and not for benefits described under Sections 3.1(b) or 3.1(c).

1.11 Plan. The Genworth Financial, Inc. Retirement and Savings Restoration Plan.

1.12 Plan Year. The calendar year.

1.13 Qualified Plan. The Genworth Financial, Inc. Retirement and Savings Plan,
as amended from time to time.

1.14 Vesting Service. Vesting Service means the elapsed time of employment with
the Company, expressed in years and months, beginning on September 27, 2005 or
the Employee’s

 

3



--------------------------------------------------------------------------------

date of hire, if later, and ending upon the earlier of (i) the Employee’s
separation from service, or (ii) the date the Employee is no longer a
Participant. In addition to service with the Company as described above, Vesting
Service shall include the elapsed time of employment with the Company, General
Electric Company (“GE”) or GEFA as of September 27, 2005 if such service was
recognized by GE on September 27, 2005. The Committee may grant additional
periods of Vesting Service for service with the Company or with another employer
through Committee resolutions approving the Employee’s participation in the
Plan.

SECTION II

ELIGIBILITY/PARTICIPATION

2.1 In General. An eligible executive Employee shall become a Participant in the
Plan as of the date he has contributions under the Qualified Plan limited
because of Code Section 401(a)(17) or Code Section 415. The Committee shall have
sole discretion in determining an Employee’s eligibility for and inclusion in
this Plan. Notwithstanding anything to the contrary in this Plan, Participants
who are currently employed in the Genworth Financial Asset Management business
segment (“GFAM”) or the Quantuvis Consulting business (“Quantuvis”) and new
hires who begin their employment with GFAM or Quantuvis are not eligible to
participate in this Plan. Participants who were employed by the Company or an
affiliate and working in a business unit other than GFAM or Quantuvis and are
subsequently transferred to GFAM or Quantuvis will retain their eligibility to
Participate in this Plan, subject to the Committee’s discretion.

2.2 Termination of Participation. Contributions shall cease upon a Participant’s
separation from service or if the Participant ceases to be an eligible Employee.
Notwithstanding the foregoing, a vested Participant who has separated from
service remains a Participant until all of his Plan benefits have been paid.

2.3 Change in Status. If a Participant ceases to be an eligible Employee but
continues to be employed by the Company, then Company Contribution Credits on
his behalf under this Plan shall be suspended.

SECTION III

RESTORATION AND SUPPLEMENTAL BENEFITS

3.1 Company Contribution Credits.

(a) 401(k) Restoration. Each Participant shall be credited for each Plan Year
with a 401(k) Restoration contribution equal to four percent (4%) of such
Participant’s Compensation for the Plan Year. Effective January 1, 2011, each
Participant shall be credited for each Plan Year with a 401(k) Restoration
contribution equal to six percent (6%) of such Participant’s Compensation for
the Plan Year.

 

4



--------------------------------------------------------------------------------

Effective January 1, 2007 through December 31, 2010, the annual 401(k)
Restoration contributions per participant shall in no event exceed $80,000.

(b) Retirement Contribution Restoration. In general, each Participant who is not
eligible to participate in the Genworth Financial, Inc. Supplemental Executive
Retirement Plan and either (i) is hired or rehired on or after January 1, 2010,
or (ii) is promoted to salary band 1 by the Company on or after January 1, 2010
shall be credited for each Plan Year with the amount of company retirement
contributions under Section 3.6 of the Qualified Plan that were reduced due to
the Code 401(a)(17) or 415 limits. Participants who were participants in the
Genworth Financial, Inc. Retained Executive Pension Plan as of December 31, 2009
and who are promoted to salary band 1 on or after January 1, 2010, shall not be
eligible for the Retirement Contribution Restoration benefits described in this
sub-section (b).

(c) Supplemental Benefits. In general, each Participant who (i) is not eligible
to participate in the Genworth Financial, Inc. Supplemental Executive Retirement
Plan and (ii) is considered an appointed officer of the Company on or after
January 1, 2010 and is either (A) hired or rehired on or after January 1, 2010,
or (B) promoted to salary band 1 by the Company on or after January 1, 2010
shall be credited for each Plan Year with a supplemental benefit contribution
equal to three percent (3%) of such Participant’s Compensation for the Plan
Year. For purposes of these Supplemental Benefits only, the term Compensation
shall be based on all Eligible Pay as defined in the Qualified Plan (i.e. not
limited to just Eligible Pay above the Code Section 401(a)(17) limits).
Participants who were participants in the Genworth Financial, Inc. Retained
Executive Pension Plan as of December 31, 2009 and who are promoted to salary
band 1 on or after January 1, 2010, shall not be eligible for the Supplemental
Benefits described in this sub-section (c).

Each Participant shall become 100% vested in his Supplemental Benefits under
this sub-section (c) upon the attainment of age 60 and 5 years of Vesting
Service, or upon the Participant’s death, disability, or executive separations
as approved by the Company’s Management Development and Compensation Committee
(“MDCC”). For purposes of this Section, disability will be determined in
accordance with the Company’s long-term disability plan and, subject to the
Committee’s discretion, full vesting shall occur upon a Participant’s separation
from service as a result of exceeding “Protected Service” as defined in the
Company’s long-term disability plan. Notwithstanding the foregoing, a
Participant shall become 100% vested in his Supplemental Benefits (as described
in this sub-section (c) upon a “Qualified Termination” following a Change of
Control, as defined in the Genworth Financial, Inc. 2005 Change of Control Plan
(or any successor plan), as may be amended from time to time. In the event of a
business disposition, as determined by the Committee, the Committee may provide
that any Participant terminated due to a given disposition shall become 100%
vested, notwithstanding the Participant’s age and Vesting Service, provided he
or she was an eligible Employee with a minimum of ten years of Vesting Service
as of the preceding December 31 and satisfies any other conditions established
by the Committee with respect to a given business disposition.

 

5



--------------------------------------------------------------------------------

3.2 Timing of Company Contribution Credits. Within 90 days following the end of
the Plan Year, each Participant’s Account will be credited with Company
Contribution Credits as provided in Section 3.1 above. Company Contribution
Credits will be discontinued while a Participant is on long-term disability or
if a Participant is receiving severance payments.

3.3 Participant Contributions. A Participant is not required or permitted to
make contributions to the Plan.

3.4 Vesting. Except for special vesting rules that apply to Supplemental
Benefits described in Section 3.1(c) above, each Participant shall become 100%
vested in his Account upon the attainment of age 60, disability, death or
executive separations as approved by the Company’s Management Development and
Compensation Committee (“MDCC”). If the Participant terminates employment with
the Company or an affiliate before age 60 for any reason other than death,
disability or executive separations as approved by the Company’s MDCC, his
Account will be forfeited. For purposes of this Plan, disability will be
determined in accordance with the Company’s long-term disability plan, and,
subject to the Committee’s discretion, full vesting shall occur upon a
Participant’s separation from service as a result of exceeding “Protected
Service” as defined in the Company’s long-term disability plan. Notwithstanding
the foregoing, a Participant shall become 100% vested in his Account upon a
“Qualified Termination” following a Change of Control, as defined in the
Genworth Financial, Inc. 2005 Change of Control Plan (or its successors), as may
be amended from time to time. In the event of a business disposition, as
determined by the Committee, the Committee may provide that any Participant
terminated due to a given disposition shall become 100% vested, notwithstanding
the Participant’s age, provided he or she was an eligible Employee with a
minimum of ten years of Vesting Service as of the preceding December 31 and
satisfies any other conditions established by the Committee with respect to a
given business disposition.

3.5 Earnings on Accounts. The rate of return credited to each Participant’s
Account will be reasonable and shall mirror the rate of return based on one or
more of the investment options offered under the Qualified Plan, as determined
by the Committee. Earnings (or losses) shall be credited to each Participant’s
Account during each year or part thereof commencing on the date the Account is
established and ending, as soon as administratively feasible following a
Participant’s separation from service for all separations from service occurring
on or prior to December 31, 2010. For any separation from service occurring on
or after January 1, 2011, earnings (or losses) shall be credited to each
Participant’s Account during each year or part thereof, commencing on the date
the Account is established and ending on the date the Participant’s Account has
been paid in full in accordance with Section 5.2.

The Committee may, but is not required to, select from time to time, in its sole
and absolute discretion, commercially available investment funds to be used to
determine the amount of earnings or losses to be credited to the Participant’s
Accounts. These investment funds will generally operate as “phantom” investment
funds unless actual investment funds are established pursuant to a trust as
described in Section 10.1. If treated as “phantom” investment funds, no actual
investments will be made.

 

6



--------------------------------------------------------------------------------

If the Committee establishes “phantom” investment funds or funds the plan
through a trust as described in Section 10.1, the Committee shall establish
procedures and forms to allow Participants to designate the investment fund or
funds in which the Participant’s Account will be deemed to be invested for
purposes of determining the amount of earnings or losses to be allocated to that
Account. The Participant may specify the deemed investment, in whole percentage
increments, in one or more of the investment funds as communicated from time to
time by the Committee. However, the Committee or its delegate may override such
request from a Participant and, if so, the Committee or its delegate may
allocate the funds in a different manner. Participants may change his or her
investment designation by filing a change of election and making a new
designation with the Committee at such time and in such manner as provided by
the Committee.

Notwithstanding any other provision of the Plan that may be interpreted to the
contrary, the investment funds selected by the Committee or designation of
investment funds by a Participant shall not be considered or construed in any
manner as an actual investment of the Participant’s Account Balance in any such
investment fund unless actual investment fund investments are established
pursuant to a trust as described in Section 10.1. In the event that the Company
or the Trustee, in its sole and absolute discretion, shall invest funds in any
or all of the selected investment funds, no Participant shall have any rights in
or to such investments. Without limiting the foregoing, a Participant’s Account
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust; the
Participant shall remain at all times an unsecured creditor of the Company.

3.6 Benefits to Minors and Incompetents.

(a) If any person entitled to receive payment under the Plan is a minor, the

Company shall pay the amount directly to the minor, to a guardian of the minor,
or to a custodian selected by the Company under the appropriate Uniform
Transfers to Minors Act.

(b) If a person who is entitled to receive payment under the Plan is physically
or mentally incapable of personally receiving and giving a valid receipt for any
payment due (unless a previous claim has been made by a duly qualified committee
or other legal representative), the payment may be made to the person’s spouse,
son, daughter, parent, brother, sister or other person deemed by the Company to
have incurred expense for the person otherwise entitled to payment. The Company
may not be compelled to select any method that it does not deem to be in the
best interest of the distributees.

SECTION IV

PARTICIPANT ACCOUNTS

4.1 Participant Accounts. The Company shall maintain, or cause to be maintained,
records for each Participant showing the amounts credited from time to time to
his Account.

 

7



--------------------------------------------------------------------------------

SECTION V

PAYMENT OF RESTORATION BENEFITS

5.1 Commencement of Benefits.

(a) Benefits under this Plan shall commence within 90 days following the later
of the Participant’s attainment of age 60 or separation from service with the
Company or an affiliate, but for “specified employees” as defined under Code
Section 409A, in no event shall benefits commence earlier than six months
following such Participant’s separation from service date.

(b) If, prior to the commencement of benefits under (a) above, a Participant
dies, the Participant’s benefits shall be paid to the Participant’s Beneficiary
within 90 days following the Participant’s death. The six-month delay period for
“specified employees” as described in (a) above will not apply in the event of
death of the Participant.

(c) If, prior to the commencement of benefits under (a) above, a Participant
becomes disabled, determined in accordance with the Company’s long-term
disability plan, the Participant’s benefits shall commence upon separation from
service as a result of exceeding Protected Service as defined in the Company’s
Long Term Disability Plan.

5.2 Method of Payment.

 

  (a) Subject to (b) below, the Participant’s Account shall be distributed to
him (or his Beneficiary, if applicable) in substantially equivalent annual
installment payments over a ten-year period. Effective for any separation from
service or commencement of benefits under Section 5.1 that occurs on or prior to
December 31, 2010, the Participant’s Account balance will not remain subject to
market risk associated with the mirrored investment options as described in
Section 3.5 during the ten-year installment payment period. Effective for any
separation from service or commencement of benefits under Section 5.1 that
occurs on or after January 1, 2011, earnings shall continue to accrue on any
remaining balance in the Participant’s Account for each year or part thereof
during the ten-year installment payment period in the manner provided for in
Section 3.5.

 

  (b)

If, as of the day following the annual Company Contribution Credits described in
Section III immediately preceding his separation from service date, the
Participant’s Account balance is less than $50,000, his benefit shall be
distributed to him (or his beneficiary, if applicable) in a lump sum in cash.
Subject to the provisions of this Section, the Participant will receive an
initial distribution of his Account balance within 90 days

 

8



--------------------------------------------------------------------------------

 

following his separation from service date on or after attaining age 60, based
upon his Account balance as of the most recent annual Company Contribution
Credits described in Section III and then a subsequent final distribution within
90 days following the final Company Contribution Credit for the Participant’s
partial year of employment up to his separation from service date (final
eligibility period).

SECTION VI

BENEFICIARY

6.1 Designation of Beneficiary. A Participant may, in the manner determined by
the Committee, designate a Beneficiary and one or more contingent Beneficiaries
to receive any benefits which may be payable under the Plan upon his death. A
Participant may revoke or change any designation made under this Section 6.1 in
the manner determined by the Committee. If a Participant fails to designate a
Beneficiary, the payment of benefits under the Plan on account of his death
shall be governed by the beneficiary elections designated by the Participant
under the Qualified Plan. If no designation has been made under the Qualified
Plan, benefits will be paid to the Participant’s spouse, if married, or to his
estate, if single.

SECTION VII

TAXES

7.1 Withholding Taxes. Benefits paid under the Plan may be subject to federal,
state and local income and payroll taxes. The Committee shall arrange for all
such taxes to be paid in the manner required by law. The Participant’s share of
Social Security and Medicare (“FICA”) taxes will be calculated proximate to the
separation from service date and paid by deducting such amounts from a
Participant’s regular pay, if any. If no regular pay is available to pay FICA
taxes due, such taxes will be deducted from any payments made under the Plan. If
no payments are being made from which FICA taxes may be deducted, the
Participant agrees to remit such taxes to the Company upon request. The company
reserves the right to offset all unpaid taxes against the interest of a
Participant under the Plan.

SECTION VIII

ADMINISTRATION

8.1 Administration. This Plan shall be administered by the Committee, which
shall have complete authority in its sole discretion to make, amend, interpret
and enforce rules and regulations for the administration of this Plan and decide
or resolve in its sole discretion any and all questions which may arise in
connection with this Plan. The Committee may delegate certain of its duties to
one or more Employees or to a separate committee appointed by the Committee.

 

9



--------------------------------------------------------------------------------

8.2 Employment of Agents. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit and may, from time to time, consult with counsel, including
counsel to the Company.

8.3 Decisions. The decision or action of the Committee in respect of any
question arising out of or in connection with the administration, interpretation
and application of this Plan and the rules and regulations hereunder shall be
final and conclusive and binding upon all persons having any interest in this
Plan.

SECTION IX

AMENDMENT AND TERMINATION

9.1 Amendment or Termination. The Committee reserves the right, by written
resolution, to amend, modify or terminate, either retroactively or
prospectively, any or all of the provisions of this Plan, provided such
amendment or termination complies with Code Section 409A; provided, however,
that no such action on its part shall adversely affect the rights of a
Participant, or beneficiaries without the consent of such Participant (or
beneficiaries, if the Participant is deceased) with respect to any benefits
accrued under this Plan prior to the date of such amendment, modification or
termination of the Plan if the Participant has at that time a non-forfeitable
right to benefits under Section 3.3 of this Plan.

SECTION X

GENERAL CONDITIONS

10.1 Funding. The benefits payable under this Plan shall be paid by the Company
out of its general assets and shall not be funded in any manner. The obligations
that the Company incurs under this Plan shall be subject to the claims of the
Company’s other creditors having priority as to the Company’s assets.

The Company may (but is not required to) establish one or more Trusts to which
the Company may transfer such assets as the Company determines in its sole
discretion to assist in meeting its obligations under the Plan. If a trust is
established under the Plan, it is intended that the transfer of assets into the
trust will not generate taxable income (for federal income tax purposes) to the
Participants until such assets are actually distributed or otherwise made
available to the Participants. The provisions of the Plan shall govern the
rights of a Participant to receive distributions pursuant to the Plan. The
provisions of the Trust shall govern the rights of the Company, Participants and
the creditors of the Company to the assets transferred to the Trust. The
Company’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Company’s obligations under the Plan.

 

10



--------------------------------------------------------------------------------

10.2 Assignment. Except as to withholding of any tax under the laws of the
United States or any state or locality, no benefit payable at any time hereunder
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment or other legal process, or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefit, whether currently or thereafter payable hereunder, shall be void.

10.3 No Contract of Employment. No employee and no other person shall have any
legal or equitable rights or interest in this Plan that are not expressly
granted in this Plan. Participation in this Plan does not give any person any
right to be retained in the employment of the Company. The right and power of
the Company to dismiss or discharge any employee is expressly reserved.

10.4 Terms. All terms used in this Plan which are defined in the Qualified Plan
shall have the same meaning herein as therein, unless otherwise expressly
provided in this Plan.

10.5 Plan Provisions Govern. The rights under this Plan of a Participant who
leaves the employment of the Company at any time and the rights of anyone
entitled to receive any payments under this Plan by reason of the death of such
Participant, shall be governed by the provisions of this Plan in effect on the
date such Participant leaves the employment of the Company, except as otherwise
specifically provided in this Plan.

10.6 Governing Law. The law of the Commonwealth of Virginia shall govern the
construction and administration of this Plan, to the extent not pre-empted by
federal law.

10.7 Compliance with Code Section 409A. To the extent applicable, this Plan is
intended to comply with Section 409A of the Code, and the Committee shall
interpret and administer the Plan in accordance therewith. In addition, any
provision, including, without limitation, any definition, in this Plan document
that is determined to violate the requirements of Section 409A of the Code shall
be void and without effect and any provision, including, without limitation, any
definition, that is required to appear in this Plan document under Section 409A
of the Code that is not expressly set forth shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provisions
were expressly set forth. In addition, the timing of certain payment of benefits
provided for under this Plan shall be revised as necessary for compliance with
Section 409A of the Code.

 

11



--------------------------------------------------------------------------------

SIGNATURE PAGE

As evidence of its adoption of the Genworth Financial, Inc. Retirement and
Savings Restoration Plan, the Committee, as authorized by the Board of Directors
of the Company, has caused this document to be executed by a duly authorized
officer as of December 1, 2010.

 

GENWORTH FINANCIAL, INC. By /s/    Michael S. Laming                        
Senior Vice President – Human Resources

 

12